                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

SALEEM EL-AMIN,

     Plaintiff,

v.                                    CIVIL ACTION NO. 1:18-00282

UNITED STATES OF AMERICA, et al.,

     Defendants.


                      MEMORANDUM OPINION AND ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C.A. § 636(b)(1)(B).    Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation on July 31, 2018, in

which he recommended that the district court deny plaintiff’s

application to proceed without prepayment of fees, dismiss

plaintiff's complaints, and remove this matter from the court's

docket.

          In accordance with the provisions of 28 U.S.C.A. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.    The failure of any party to file

such objections constitutes a waiver of such party's right to a de

novo review by this court.     Snyder v. Ridenour, 889 F.2d 1363 (4th

Cir. 1989).
          The parties failed to file any objections to the Magistrate

Judge's Findings and Recommendation within the required time

period.    Having reviewed the Findings and Recommendation filed by

Magistrate Judge Aboulhosn, the court adopts the findings and

recommendations contained therein.     Accordingly, the court hereby

DENIES plaintiff’s application to proceed without prepayment of

fees, DISMISSES plaintiff's complaints, and DIRECTS the Clerk to

remove this matter from the court's docket.

          The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to plaintiff, pro se, and counsel of

record.

          IT IS SO ORDERED this 14th day of November, 2018.

                                   ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                   2
